NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             NONA P., Appellant,

                                        v.

                        CHARLES W., E.W., Appellees.

                             No. 1 CA-JV 16-0197
                              FILED 10-13-2016


           Appeal from the Superior Court in Maricopa County
                             No. JS517888
             The Honorable Shellie F. Smith, Commissioner

                                  AFFIRMED


                                   COUNSEL

Gates Law Firm, LLC, Buckeye
By S. Marie Gates
Counsel for Appellant

Charles W.
Appellee
                      NONA P. v. CHARLES W., E.W.
                         Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Patricia K. Norris delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Margaret H. Downie joined.


N O R R I S, Judge:

¶1            This appeal arises out of an order entered by the juvenile
court terminating appellant Nona P.’s parental rights to E.W., her child with
appellee Charles W. On appeal, Nona does not challenge the statutory
ground of termination—abandonment—found by the juvenile court. See
Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(1) (Supp. 2015). Instead, she challenges
the juvenile court’s finding that termination was in E.W.’s best interests.

¶2            Nona first argues the juvenile court could not assess E.W.’s
best interests because E.W.’s guardian ad litem (“GAL”) neither filed a
“compliance report” documenting that she had met with E.W. nor advised
the juvenile court of E.W.’s position regarding termination of Nona’s
parental rights. The juvenile court, however, stated it had “considered the
GAL’s recommendation,” see Ariz. R.P. Juv. Ct. 40.1(D) (GAL required to
meet with child before termination hearing and advise court of child’s
position), before terminating Nona’s parental rights. Moreover, Nona did
not raise either objection in the juvenile court. Thus, she has waived these
arguments on appeal. See Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz.
174, 179, ¶ 18, 319 P.3d 236, 241 (App. 2014) (mother who did not object in
the juvenile court to ADES’s efforts to provide reunification services
waived argument on appeal; failure to raise objection prevented juvenile
court from addressing mother’s concerns).

¶3              Nona also argues the juvenile court was not in a position to
find termination was in E.W.’s best interests because it did not order or
waive the statutorily required social study. See A.R.S. § 8-536(A), (C) (2014)
(after the filing of a petition for termination court shall order a social study
or waive it if it finds waiver of the social study is in the best interests of the
child). Although the record does not show the juvenile court ordered or
waived the social study, Nona also did not raise this argument in the
juvenile court and, accordingly, has waived it on appeal. See Shawanee S.,
234 Ariz. at 179, ¶ 18, 319 P.3d at 241.




                                        2
                      NONA P. v. CHARLES W., E.W.
                         Decision of the Court

¶4              Nona next argues the evidence does not support the juvenile
court’s finding that termination of her parental rights was in E.W.’s best
interests. The juvenile court’s order, however, was reasonably supported
by the evidence. Demetrius L., v. Joshlynn F., 239 Ariz. 1, 3, ¶ 9, 365 P.3d 353,
355 (2016) (appellate court will not reverse a juvenile court’s termination
order if it is supported by reasonable evidence; juvenile court is in the best
position to weigh evidence and assess witness credibility). “The central
issue when determining the best interests of a child in a termination action
is whether the child would derive an affirmative benefit from termination
or incur a detriment by continuing in the relationship.” Kimu P. v. Ariz.
Dep’t of Econ. Sec., 218 Ariz. 39, 42, ¶ 10, 178 P.3d 511, 514 (App. 2008)
(quotations and citation omitted). One factor that a juvenile court may
consider is “whether an existing placement is meeting the needs of the
child.” Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5, 982 P.2d
1290, 1291 (App. 1998) (citation omitted).

¶5             Here, in ruling that termination of Nona’s parental rights was
in E.W.’s best interests, the juvenile court found termination would allow
Charles to continue to provide E.W. with a safe and stable home. The court
further found that it would be detrimental to E.W. for Nona to continue to
jump in and out of her life. Additionally, E.W. had been “negatively
affected” by Nona’s absence in her life, although she had since grown
accustomed to it. The court also considered the risk of harm to E.W. that
Nona’s substance abuse problems presented. The court additionally found
that if anything should happen to Charles, E.W. could continue to live with
her paternal relatives, which would provide her with permanency, in a
home that already offered her stability. The evidence presented at the
termination hearing supports the juvenile court’s findings, which properly
addressed best interests.

¶6              Finally, Nona argues termination of her parental rights was
not in E.W.’s best interests because Charles was not seeking to terminate
her parental rights to allow for a stepparent adoption. A juvenile court may
terminate parental rights even if a parent is not seeking termination to
facilitate a stepparent adoption. See Dominique M. v. Dep’t of Child Safety, 240
Ariz. 96, 98, ¶ 11, 376 P.3d 699, 701 (App. 2016) (even absent an identified
adoption placement juvenile court’s finding that current placement was in
children’s best interests supported termination of mother’s parental rights)
(citation omitted); Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 379,
¶ 30, 231 P.3d 377, 383 (App. 2010) (immediate availability of adoption is
one factor; whether existing placement is meeting needs of the child is an
additional factor) (citations omitted).



                                       3
                    NONA P. v. CHARLES W., E.W.
                       Decision of the Court

¶7            For the foregoing reasons, therefore, we affirm the juvenile
court’s order terminating Nona’s parental rights to E.W.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       4